Case 6:15-cv-01855-TAD-CBW Document 410 Filed 09/25/19 Page 1 of 2 PageID #: 15196



                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                       LAFAYETTE DIVISION
   TOTAL REBUILD, INC.                                    CASE NO. 6:15-CV-1855
   VERSUS                                                 JUDGE TERRY A. DOUGHTY
   PHC FLUID POWER, L.L.C.                                MAG. JUDGE CAROL B.
                                                          WHITEHURST

                                                 ORDER

           Pending before the Court is STEVEN DURIO, WILLIAM STAGG, RYAN

   GOUDELOCKE, CHASE MANUEL and DURIO MCGOFFIN STAGG & ACKERMAN, PC

   (“Moving Parties”) Motion to substitute counsel [Doc. No. 409]. The Moving Parties motion to

   substitute counsel is GRANTED IN PART and DENIED IN PART.

          The Court GRANTS substituting JAMES H. GIBSON, CHARLES M. KREAMER and

   ALAN W. STEWART as counsel of record for STEVEN DURIO, WILLIAM STAGG, RYAN

   GOUDELOCKE, CHASE MANUEL and DURIO MCGOFFIN STAGG & ACKERMAN, PC to

   defend against the sanctions motions filed by PHC.

          Regarding Defendant’s Motion for Rule 11 Sanctions and Other Relief (Doc. No. 332), the

   Court notes that the matter was fully briefed on September 9, 2019. On September 18, 2019, the Court

   denied Plaintiff’s Motion to Set Hearing on Defendant’s Rule 11 Motion, and allowed the parties to

   submit any proposed testimony by affidavits. (Doc. No. 398). The Court set the deadline for filing

   affidavits to September 25, 2019. (Doc. No. 403 at 1). The Court hereby extends the deadline for filing

   affidavits related to Defendant’s Motion for Rule 11 Sanctions and Other Relief (Doc. No. 332) to

   October 10, 2019. However, to the extent that the Moving Parties are requesting to submit additional

   briefing addressing arguments raised in Defendant’s Motion for Rule 11 Sanctions (Doc. No. 332), the

   Moving Parties motion is DENIED.

          Regarding the other sanction motions, all respondents to Defendant PHC Fluid Power, LLC’s



                                                Page 1 of 2
Case 6:15-cv-01855-TAD-CBW Document 410 Filed 09/25/19 Page 2 of 2 PageID #: 15197



   Motion for Attorney Fees under 35 U.S.C. § 285 [Doc. No. 399] and Motion for Attorney Fees under

   28 U.S.C. § 1927 [Doc. No. 401] have until October 10, 2019 to file opposition memorandum and

   affidavits. If Defendant wishes to file replies in support of its motions, it must do so no later than

   October 15, 2019.

          Monroe, Louisiana, this 25th day of September, 2019.



                                                         ____________________________________
                                                          TERRY A. DOUGHTY
                                                          UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
